


Exhibit 10.57.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 

Supplementary Agreement to Agreement No VT-23/0106 dated January 30, 2006.

 

Moscow

December 26, 2007

 

CTC Media, Inc., hereinafter referred to as “CTC”, represented by its President
and Chief Executive Officer Mr. A.E. Rodnyansky, acting pursuant to the
resolution of the Board of Directors of 02.08.04 and Chief Operating Officer
V.S. Khanumyan, acting pursuant to the power of attorney No 99NP of
September 21, 2004, as a first party,

 

Closed Joint Stock Company “Video International “Trend” (OGRN 1027700294071 of
October 9, 2002), hereinafter referred to as the “Agency”, represented by its
Deputy General Director for Sales and Regional Network Development Ms. T.A.
Vavilova, acting pursuant to the power of attorney of April 5, 2007, as a second
party,

 

and Closed Joint Stock Company “Video International Group of Companies”,
hereinafter referred to as the “Company”, represented by its General Director
Mr. S.A. Vasiliev, acting pursuant to the Charter, as a third party,

 

hereinafter referred to as the “Parties”, executed this Supplementary Agreement
to Agreement No VT-23/0106 dated January 30, 2006 (hereinafter referred to as
the “Agreement”) as follows:

 

1. The Parties agree that, provided the exclusivity condition is satisfied as
set forth in the Agreement, and also subject to the provisions as to the amounts
of Regional Advertising time to be made available on the TV Channels launched by
the Broadcasters, the Agency/Agency Companies shall make every effort to sell
the Regional Advertising time of the Broadcasters, listed in section 2, such
that the Actual Gross Revenues (inclusive of the fee of the Agency/Agency
Companies at a rate set forth in section 7 of the Agreement), received by the
Broadcasters from the sale of the regional advertising on the TV Channels during
the period of January 1, 2008 through December 31, 2008 and calculated for the
calendar year in accordance with the methodology adopted by the Parties is at
least RUR [**], inclusive of VAT calculated at the rate established under the
Russian laws then in effect.

 

2.                                      In connection with the above the Parties
also agreed on the following distribution of the gross sales revenues (inclusive
of the fee of the Agency/Agency Companies at a rate set forth in section 7 of
the Agreement) of the Broadcasters regional advertising on the TV Channels
during the period of January 1, 2008 through December 31, 2008.

 

1

--------------------------------------------------------------------------------


 

Distribution of Base Revenue Amounts Among Broadcaster Companies in 2008

 

Item

 

City/TV Channel

 

Broadcasting Company

 

TV Channel Sales
Revenues (VAT
inclusive), inclusive
Agency’s/Agency
Companies’ Fees

1

 

Moscow / CTC

 

OOO “Marathon-TV”

 

[**]

2

 

Moscow / Domashny

 

OAO “Teleexpress”

 

[**]

3

 

St.- Petersburg / CTC

 

ZAO “Telecompany “Channel 6”

 

[**]

4

 

St.- Petersburg / Domashny

 

ZAO “Nevsky channel”

 

[**]

5

 

Kazan / CTC

 

ZAO “Channel 6”

 

[**]

6

 

Kazan / Domashny

 

ZAO “Variant”

 

[**]

7

 

Samara / CTC

 

ZAO “Radio-Volga-TV”

 

[**]

8

 

Samara / Domashny

 

ZAO “Orion TV”

 

[**]

9

 

Nizhniy Novgorod / CTC

 

OOO “NTK”

 

[**]

10

 

Omsk / CTC

 

ZAO “Zodiac”

 

[**]

11

 

Rostov – on – Don / Domashny*

 

OOO “YuRkH”

 

[**]

12

 

Rostov – on – Don / CTC

 

OOO “Programma, Service, Montazh”

 

[**]

13

 

Vladivostok / CTC

 

OOO “CTC-Voskhod”

 

[**]

14

 

Vladivostok / CTC

 

OOO “Kontinent-50”

 

[**]

15

 

Perm / CTC

 

ZAO “TV-Maxima”

 

[**]

16

 

Perm / Domashny

 

OOO “Telecompaniay “T-8”

 

[**]

17

 

Volgograd / CTC

 

OOO “CTC-Volgograd”

 

[**]

18

 

Voronezh / CTC

 

OOO “VTK”

 

[**]

19

 

Voronezh /Domashny*

 

OOO “PKF “Radiosvyaz”

 

[**]

20

 

Tver / CTC

 

ZAO “TRK “Guberniya”

 

[**]

21

 

Ufa / CTC

 

OOO “CTC-Ufa”

 

[**]

22

 

Barnaul / CTC

 

OOO “Vega TV”

 

[**]

23

 

Barnaul /Domashny

 

OOO “Vecher”

 

[**]

24

 

Novosibirsk / CTC

 

OOO “Television station “Mir”

 

[**]

25

 

Kemerovo / Domashny

 

OOO “TVTz-Tom”

 

[**]

26

 

Stavropol/ Domashny*

 

 

 

[**]

27

 

Ekaterinburg/CTC

 

ZAO “Regionalnaya telekommpaniya”

 

[**]

28

 

Irkutsk/CTC

 

OOO “Irkutsk-CTC”

 

[**]

29

 

Irkutsk/Domashny

 

OOO “Irkutsk-TV”

 

[**]

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

[**]

 

--------------------------------------------------------------------------------

* By their agreement the Parties approved the wording of the Agency Agreement
(attached hereto as Exhibit 1), which is recommended to the said Broadcasters to
be entered into with the Agency and which will grant to the latter right till
December 31, 2010 to contract on exclusive basis

 

2

--------------------------------------------------------------------------------


 

outside the territory defined in the respective agreements the placement of
third party advertising in the regional broadcasts of the TV Channels’
Broadcasters (hereinafter the “regional advertising”). The Parties agree that
the changes to the agreed wording will only be possible subject to the consent
of the Parties to this Supplementary Agreement.

 

3.                                       The Parties further agree that
effective January 21, 2008 the terms of settlements between the Broadcasters and
the Agency Companies will change as follows:

 

The payments in Russian Rubles under Client Agreements shall be made to the
Agency’s current account.

 

The Agency shall be required to transfer the amounts received under such Client
Agreements in full to the respective Broadcaster within five banking days.

 

The Broadcaster shall be required no later than the day immediately following
the date of receipt of the funds to its current account to remit to the Agency’s
bank account the amount equal to 15% (Fifteeen Percent) of the funds received in
payment of the Agency Fee.

 

All arrangements relating to the settlements between the Broadcasters and the
Agency Companies shall be set forth in the agreements/supplementary agreements
to the contracts between the Broadcasters and the Agency Companies in the form
agreed by the Parties hereto.

 

4.                                      The Parties agree that effective
January 1, 2008 the time to be allocated for the regional advertising and made
available to the Agency/Agency Companies for placement of regional advertising
under Client Agreements in the Network Program Blocks and Regional Broadcast
Windows shall be equal to:

 

·                  for CTC Channel Broadcasters -  3.75% (Three and Seventy Five
Hundredths percent) of the length of the respective Network Program Block (in
accordance with the provisions of the “network affiliation” agreement) during
each astronomical hour (excluding the length of the Regional Window) plus all
advertising time in the Regional Broadcast Windows (in accordance with the
Broadcaster’s programming schedule) permitted under applicable law, except as
provided otherwise in the contracts between the Broadcaster and the
Agency/Agency Companies;

 

·                  for Domashny Broadcasters - 4.58% (Four and Fifty Eight
Hundredth percent) of the length of the Domashny Network Program Block  (in
accordance with the provisions of the “network affiliation” agreement, made with
a particular Broadcaster for broadcasting Domashny TV Channel programming)
during each astronomical hour (excluding the length of the Regional Window) plus
all advertising time in the Regional Broadcast Windows (in

 

3

--------------------------------------------------------------------------------


 

accordance with the Broadcaster’s programming schedule) permitted under
applicable law, except as provided otherwise in the contracts between the
Broadcaster and the Agency/Agency Companies.

 

5.                                      In all other matters not covered by and
not inconsistent with this Supplementary Agreement the Parties shall be governed
by the provisions of the Agreement.

 

6.                                      This Supplementary Agreement shall come
into effect upon signing by the authorized representative of the Parties .

 

6.                                      This Supplementary Agreement is executed
in three counterparts with one for each Party.

 

SIGNATURES OF THE PARTIES

 

 

On behalf of CTC

 

On behalf of the Company

 

/s/ A.E. Rodnyansky

 

/s/ S.A. Vasiliev

 

(A.E. Rodnyansky) seal here

(S.A. Vasiliev) seal here

 

 

 

 

/s/ V.S. Khanumyan

 

 

(V.S. Khanumyan)

 

 

 

 

 

 

On behalf of the Agency

 

 

/s/ T.A. Vavilova

 

 

(T.A. Vavilova) seal here

 

4

--------------------------------------------------------------------------------
